Citation Nr: 0727758	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1966.  His DD-214 reflects that he served in Vietnam 
and had a military occupational specialty of shovel crane 
operator.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2004 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that among other things, denied service connection 
for PTSD.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant asserts that he experienced traumatic stressors 
in Vietnam and now has PTSD as a result thereof for which 
service connection should be granted.  Following review of 
the record, the Board is of the opinion that further 
evidentiary development is required in this matter.

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue currently on appeal.  The VCAA and 
its implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO sent a VCAA notice 
letter to the appellant in August 2003, but it did not 
specifically address what is required to support a claim for 
PTSD, nor did it advise the appellant to submit any evidence 
he had in his possession in support of the claim.  The 
veteran must therefore be given the required notice with 
respect to this issue on appeal.  Accordingly, the case must 
be remanded in order to comply with the statutory 
requirements of the VCAA.  

A claim for service connection for PTSD was received from the 
veteran in July 2003 to which he had attached brief stressor 
statements and responses to a PTSD development letter.  The 
Board observes, however, that although the appellant 
indicates that he was aware of persons killed in action, he 
did not provide any names.  His statements in general are 
broad and require further detail for stressor verification.  
Under the circumstances, the appellant will be given another 
opportunity to submit additional information regarding his 
claimed stressors during active duty.  He should therefore be 
sent an updated PTSD development letter, and asked to provide 
a detailed list of traumatic stressors and elaborate on his 
stressful experiences in Vietnam, to include the names of the 
servicemembers killed in action.

The record contains a VA mental health outpatient intake 
record dated in July 2003 showing that PTSD was diagnosed.  
The Board points out, however, that although the appellant 
now carries a documented diagnosis of PTSD, it is not 
demonstrated that there has ever been an attempt to 
corroborate his reported traumatic stressors.  The lack of a 
verified stressor has been cited by the RO as one of the 
bases for its denial of service connection for PTSD.

With respect to the veteran's stressors, VA Adjudication 
Procedure Manual M21-1, Part III, 5.14(c)(4) (2004) requires 
development by the United States Army and Joint Services 
Records Research Center (JSRRC) or service department even 
when there is only some evidence of a stressor.  "  A denial 
solely because of an unconfirmed stressor is improper. . . " 
Id.  In this regard, it is observed that the record contains 
some statements, which the veteran believes sufficiently 
establishes a possible stressor leading to the onset of PTSD.  
Service documents as well as statements requested may provide 
sufficient detail to attempt to verify the claimed stressors. 
See Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  After receipt of any 
additional statements from the veteran, the RO should prepare 
a report detailing the reported combat-related stressors and 
contact the JSRRC, and any other appropriate source for 
verification of the claimed stressors.  The Court has held in 
Suozzi that an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure, and that corroboration of every 
detail is not required. See also Pentecost.

Additionally, it appears that the veteran receives continuing 
VA outpatient treatment.  The most recent records date 
through August 2004.  The Board points out that as VA has 
notice of the existence of additional VA records, they must 
be retrieved and associated with the other evidence already 
on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, the appellant's VA 
medical records dating from September 2004 to the present 
should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
advised what is required to 
substantiate the claim of service 
connection for PTSD.  He should 
also be told to provide any 
evidence in his possession that is 
pertinent to his claim.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  VA outpatient clinical records 
dating from September 2004 should 
also be retrieved and associated 
with the claims folder.

3.  The RO should send the veteran 
a PTSD development letter and ask 
him to elaborate on the stressful 
events or incidents he experienced 
during service. 

4.  The RO should prepare a report 
detailing the combat-related 
stressors identified in the 
veteran's statements in the record 
as well as any that can be gleaned 
from the clinical evidence and 
record as a whole.

5.  The RO should send the above 
report and any other pertinent 
information to JSRRC, and any other 
appropriate source for verification 
of the claimed stressors.  Any 
information obtained should be 
associated with the file.  If the 
search is negative, it should be 
noted in the claims folder.

6.  After taking any further 
development deemed appropriate 
after fulfillment of the above, the 
RO should readjudicate the issue on 
appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

